568 F.2d 357
Tony SMITH et al., Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 75-1609.
United States Court of Appeals,Fifth Circuit.
Feb. 6, 1978.
BY THE COURT:

1
In light of the United States Supreme Court's judgment entered on December 5, 1977, ---, U.S. ----, 98 S.Ct. 600, 54 L.Ed.2d 473 (vacating 543 F.2d 1155), the petition of taxpayers for the award of attorneys' fees is DENIED, and this cause is hereby REMANDED to the United States District Court for the Northern District of Mississippi with directions to enter judgment for the United States.